    Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ROY HARNESS, et al.,

      Plaintiffs,

          v.

DELBERT HOSEMANN, SECRETARY OF
STATE OF MISSISSIPPI, in his official
capacity,                               Civil Action No. 3:17-cv-791-DPJ-FKB
                                        Consolidated with
      Defendant.                        Civil Action No. 3:18-cv-188-CWR-LRA


DENNIS HOPKINS, et al.,

      Plaintiffs,

          v.

DELBERT HOSEMANN, SECRETARY OF
STATE OF MISSISSIPPI, in his official
capacity,

      Defendant.




                           JOINT STATUS REPORT
               REGARDING CLASS CERTIFICATION-RELATED ISSUES
       Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 2 of 7



       On February 13, 2019, the Court granted class certification in Hopkins v. Hosemann (the

“Hopkins Litigation”), captioned above. Order Granting Mot. to Certify Class, Harness, et al. v.

Hosemann, 3:17-cv-791-DPJ-FKB (S.D. Miss. Feb. 13, 2019), ECF No. 89. In its decision, the

Court instructed the parties to submit, within 14 days of the Order granting class certification, a

joint status report outlining the parties’ positions on the following issues: (1) how the Rule 23(g)

class counsel designations in the Hopkins Litigation affect the plaintiffs and counsel in Harness

v. Hosemann (the “Harness Litigation”), with which the Hopkins Litigation is consolidated; (2)

how notice should be addressed under Rule 23(c)(2)(A); and (3) whether class certification and

Rule 23’s notice provisions, or any other provisions of Rule 23, impact the pending summary

judgment motions and/or the remaining course of the litigation. The parties’ positions on these

issues are set forth below.

I.     How the Rule 23(g) Designation of Class Counsel in the Hopkins Litigation Affects
       the Harness Plaintiffs and Attorneys

       The Harness and Hopkins Plaintiffs are in agreement that only counsel for the Hopkins

Plaintiffs, namely the Southern Poverty Law Center and Simpson Thacher & Bartlett LLP,

should be designated as class counsel pursuant to Rule 23(g) with respect to the claims at issue in

the Hopkins Litigation.

       Although the Hopkins and Harness Litigations are consolidated, the Harness Litigation,

unlike the Hopkins Litigation, is not styled as a class action. The sole claim of the Harness

Plaintiffs is that all but two of the disenfranchising offenses enumerated in Section 241 of the

Mississippi Constitution violate the Equal Protection Clause of the Fourteenth Amendment.

(They are not raising an equal protection claim with respect to the addition of murder and rape to

Section 241 in 1968.) The Harness Plaintiffs did not file their case as a class action because they

believe class certification is not necessary given the nature of their claim and the relief they
       Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 3 of 7



request. The Hopkins Plaintiffs, who did file a class action, bring different claims and seek

different relief. As the Court noted, [89] at 2, the Hopkins Plaintiffs contend that Section 241’s

lifetime voting ban for individuals convicted of disenfranchising offenses violates the Eighth

Amendment’s prohibition on cruel and unusual punishment and also violates the Fourteenth

Amendment, which permits states only to temporarily “abridge” the right to vote for

participation in a crime but not deny it permanently. The Hopkins Plaintiffs further contend that

Section 253 of the Mississippi Constitution violates both the Equal Protection Clause of the

Fourteenth Amendment and the First Amendment. Because the cases raise different claims, the

Hopkins Plaintiffs’ counsel should be appointed as class counsel with respect to their specific

claims but not with respect to the Harness Plaintiffs’ claim that Section 241 violates the Equal

Protection Clause of the Fourteenth Amendment. The Harness Plaintiffs will continue to be

represented by their own counsel for purposes of that claim.

II.    How Notice Should Be Addressed Under Rule 23(c)(2)(A)

       Although Rule 23(c)(2)(A) provides that the Court may, in its discretion, order notice to

class members in classes certified under Rule 23(b)(2), the Hopkins Plaintiffs are not requesting

notice to class members at this stage of the proceedings. The Hopkins and Harness Plaintiffs are

in agreement that an order directing notice pursuant to Rule 23(c)(2)(A) is unnecessary here. See,

e.g., Wal-Mart Stores v. Dukes, 564 U.S. 338, 363 (2011) (recognizing that Rule 23(b)(2) “does

not require that class members be given notice. . . presumably because it is thought . . . that

notice has no purpose when the class is mandatory”).




                                                  2
       Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 4 of 7



III.   The Impact of Class Certification on the Pending Summary Judgment Motions
       and/or the Remaining Course of the Litigation

       The Harness and Hopkins Plaintiffs agree that neither the class certification, Rule 23’s

notice provisions, nor any other provisions of Rule 23 impact the pending summary judgment

motions or the proceedings on liability. The Harness and Hopkins Plaintiffs have no position as

of yet on whether and how class certification and/or Rule 23’s provisions may impact any

remedial orders.

       With respect to summary judgment, the Harness and Hopkins Plaintiffs are in agreement

that there are no procedural hurdles or other issues that must be resolved in order for the Court to

rule on the pending motions. If it would aid the Court in its consideration of the legal issues in

dispute, the Harness and Hopkins Plaintiffs would be prepared to work to propose potential dates

convenient to the Court for oral argument on the pending motions.

IV.    Secretary of State Hosemann’s Positions

       Secretary Hosemann agrees, in all material respects, with the Harness and Hopkins

plaintiffs’ above stated positions on the Court’s inquiries. The Secretary submits that, although

the consolidated cases involve common factual and legal issues, answering the question of “who

represents which plaintiffs for what claim?” is essentially the plaintiffs’ prerogative at this

point. Class notice is neither required nor necessary at this stage, and the Hopkins class members

lack a right to opt-out of a Rule 23(b)(2) class. Secretary Hosemann does not believe class

certification impacts the parties’ pending summary judgment motions. And if those motions do

not fully resolve the cases, the Court has ample authority under Rule 23, and otherwise, to

address any class-related issues that may arise and impact the remaining course of the litigation.




                                                  3
     Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 5 of 7




Dated: February 26, 2019


                                       By:    /s/ Paloma Wu


SIMPSON THACHER & BARTLETT LLP         SOUTHERN POVERTY LAW CENTER
Jonathan K. Youngwood (pro hac vice)   Jody E. Owens, II (Miss. Bar No. 102333)
Janet A. Gochman (pro hac vice)        Paloma Wu (Miss. Bar No. 105464)
Nihara K. Choudhri (pro hac vice)      111 East Capitol Street, Suite 280
Isaac Rethy (pro hac vice)             Jackson, MS 39201
Tyler Anger (pro hac vice)             (601) 948-8882
425 Lexington Avenue                   Jody.Owens@splcenter.org
New York, NY 10017                     Paloma.Wu@splcenter.org
(212) 455-2000
jyoungwood@stblaw.com                  Lisa Graybill (pro hac vice)
jgochman@stblaw.com                    1055 St. Charles Avenue
nchoudhri@stblaw.com                   New Orleans, LA 70130
irethy@stblaw.com                      (504) 486-8982
tyler.anger@stblaw.com                 Lisa.Graybill@splcenter.org


                                       Attorneys for the Hopkins Plaintiffs




                                       4
     Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 6 of 7




                                            By:    /s/ Robert McDuff


MISSISSIPPI CENTER FOR JUSTICE              THE LAW OFFICE OF ROBERT MCDUFF
Beth L. Orlansky (Miss. Bar No. 3938)       Robert B. McDuff (Miss. Bar No. 2532)
Jeremy Eisler (Miss. Bar No. 5493)          767 North Congress Street
P.O. Box 1023                               Jackson, MS 39202
Jackson, MS 39205-1023                      (601) 969-0802
(601) 352-2269                              rbm@mcdufflaw.com
borlansky@mscenterforjustice.org
jeisler@mscenterforjustice.org              PHELPS DUNBAR
                                            Fred L. Banks, Jr. (Miss. Bar No. 1733)
THE LIPMAN LAW FIRM                         P.O. Box 16114
David M. Lipman                             Jackson, MS 39236-6114
5915 Ponce de Leon Blvd., Suite 44          (601) 352-2300
Coral Gables, FL 33146                      fred.banks@phelps.com
(305) 662-2600
dmlipman@aol.com

DERFNER & ALTMAN
Armand Derfner (pro hac vice)
575 King Street, Suite B
Charleston, SC 29403
(804) 723-9804
aderfner@derfneraltman.com                  Attorneys for the Harness Plaintiffs




                                        5
Case 3:17-cv-00791-DPJ-FKB Document 90 Filed 02/26/19 Page 7 of 7




                                    By:    S/Justin L. Matheny

                                    JIM HOOD, ATTORNEY GENERAL

                                    Justin L. Matheny (Bar No. 100754)
                                    Krissy Casey Nobile (Bar No. 103577)
                                    Office of the Attorney General
                                    P.O. Box 220
                                    550 High Street
                                    Jackson, MS 39205
                                    (601) 359-3680
                                    jmath@ago.state.ms.us
                                    knobi@ago.state.ms.us

                                    Attorneys for Defendant Secretary of State
                                    Delbert Hosemann




                                6
